Citation Nr: 0613915	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-16 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for a gunshot 
wound entrance scar on the left back, currently evaluated as 
noncompensable.

2.  Entitlement to an increased evaluation for thoracotomy 
scars, currently evaluated as noncompensable.

3.  Entitlement to an increased evaluation for pleural cavity 
gunshot wound residuals with reduced vital capacity, 
currently evaluated as 40 percent disabling.

4.  Entitlement to an increased evaluation for gunshot wound 
residuals to Muscle Groups II and III, currently evaluated as 
20 percent disabling, to include the issue of whether 
separate evaluations should be assigned for Muscle Groups II 
and III.

5.  Entitlement to an increased evaluation for healed 
fracture of the second, third and eighth ribs, currently 
evaluated as noncompensable.

6.  Entitlement to a 10 percent disability evaluation for a 
left chest exit wound scar prior to February 27, 2003.  

7.  Entitlement to service connection for leukemia due to 
exposure to herbicide agents (Agent Orange).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO).  The veteran 
and his wife testified before the undersigned Acting Veterans 
Law Judge at a personal hearing conducted at the local RO in 
April 2005.

The Board notes that the August 2003 decision determined, in 
pertinent part, that there had been clear and unmistakable 
error (CUE) in a December 1968 RO rating decision that failed 
to award service connection for a left chest exit wound scar.  
Service connection was therefore assigned, effective from May 
23, 1968.  In so deciding, the RO determined that the 
assignment of a 10 percent disability evaluation for the scar 
was not warranted until February 27, 2003.  The veteran 
appealed this portion of the August 2003 decision.  He argued 
that the effective date of the 10 percent rating should have 
been May 23, 1968.  The RO then proceeded to adjudicate the 
veteran's appeal as a claim for an earlier effective.  
However, given that the December 1968 decision was still 
under appeal (by virtue of finding CUE), the veteran was in 
fact appealing the RO decision to create a staged rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The issue 
has therefore been recharacterized.

During the veteran's April 2005 personal hearing, both he and 
his representative indicated that the 40 percent evaluation 
assigned to the pleural cavity gunshot wounds residuals and 
the noncompensable evaluation assigned to the rib fracture 
residuals were fair.  They expressed satisfaction with these 
evaluations.  Therefore, the Board finds that this testimony 
constitutes a withdrawal of these claims from appellate 
consideration at this time.

The issues of entitlement to increased evaluations for the 
left back entrance wound scar, the thoracotomy scars, and the 
gunshot wound residuals to Muscle Groups II and III are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 27, 2003, the evidence of record fails 
to show that the left chest exit wound scar was tender or 
painful, poorly nourished with repeated ulceration, exceeded 
six square inches, or caused a limitation of 
motion/function..

2.  The veteran does not suffer from leukemia which can be 
related to his period of service.


CONCLUSIONS OF LAW

1.  The criteria to support a 10 percent disability 
evaluation for a left chest exit wound scar prior to February 
27, 2003 have not been met.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (1968-2001); 38 C.F.R. § 4.118, Diagnostic 
Code 7803, 7804 (2005)

2.  Leukemia was not incurred in or aggravated by service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.307, 3.309(e) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letters dated in March and December 2003, the RO advised 
the veteran of the essential elements of the VCAA.  The 
veteran was advised that VA would make reasonable efforts to 
help him get the evidence necessary to substantiate his 
claims for service connection and increased evaluations, but 
that he must provide enough information so that VA could 
request any relevant records.  The veteran was informed of 
the evidence that VA had requested.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  He was advised of the 
type(s) of evidence needed to substantiate his request to 
reopen the claims for service connection and claim for higher 
disability ratings.  The March and December 2003 letters 
therefore provided notice of the first three elements that 
were discussed above.  

Neither of the March nor December 2003 letter specifically 
told the claimant to provide any relevant evidence in his 
possession.  Nevertheless, as a practical matter, the Board 
finds that he has been notified of the need to provide such 
evidence.  The letter specifically informed the veteran that 
it was his responsibility to ensure that VA had all records, 
not in the possession of the Federal government, that 
pertained to his claim.  In other words, the veteran was well 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  Moreover, there is no 
allegation from the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the claim.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Although full VCCA-
complying notice was not provided prior to the initial 
adjudication of these claims, the veteran had ample 
opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  With 
respect to the claim for service connection, the Board has 
concluded that the preponderance of the evidence is against 
these claim.  Any questions as to the appropriate disability 
ratings or effective date to be assigned has therefore been 
rendered moot.  Further, since the RO provided explanation 
and rationale for assigning the effective for the 10 percent 
disability evaluation assigned to the veteran's chest scar, 
there is no potential effective date issue that would warrant 
additional notice.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

As for the duty to assist, treatment records have been 
obtained from VA and non-VA health care providers.  The 
veteran has not identified any additional evidence that would 
be pertinent to the claims on appeal.  The Board therefore 
finds that VA has satisfied its duty to notify (each of the 
four content requirements) and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. §§ 3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has not claimed that VA 
has failed to comply with the notice requirements of the 
VCAA.

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.   In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

10 percent evaluation for the left chest exit wound scar 
prior to February 27, 2003

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

As discussed above, the veteran is seeking the assignment of 
a 10 percent disability rating for the left chest exit wound 
scar prior to February 27, 2003.  This claim for an increased 
evaluation essentially originated from the RO decision that 
granted service connection for that disability.  The claim 
therefore stems from the initial rating assigned to that 
disability.  At the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this regard, the Board again notes that the 
March 2003 VCAA notice letter clearly informed the veteran to 
submit any evidence relative to his claims, which would be 
meant to include records pertaining to his left chest wound 
scar from 1968 and forward.

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The rating criteria for skin disorders were amended effective 
August 30, 2002, during the pendency of this appeal.  The 
veteran was afforded notice of these changes in an April 2004 
SOC.  Therefore, the Board may proceed with a decision on the 
merits of the claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard, supra.

Under the rating criteria prior to August 30, 2002, which 
were essentially the same in 1968, a 10 percent evaluation is 
warranted for scars that are tender or painful on objective 
demonstration, or which are poorly nourished with repeated 
ulceration.  38 C.F.R. Part 4, Diagnostic Codes (DCs) 7803, 
7804 (1968-2002).

Under the revised criteria, a 10 percent evaluation is 
warranted for superficial unstable scars or superficial scars 
which are painful on examination.  38 C.F.R. Part 4, DCs 
7803, 7804 (2005).  The Notes to these DCs state that an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar; a superficial scar is 
one not associated with underlying soft tissue damage.  

A 10 percent is also warranted scars, other than those on the 
head, face, or neck, that are deep or cause limited motion 
when they cover an area or areas exceeding 6 square inches 
(39 sq. cm.).  38 C.F.R. Part 4, DC 7801 (2005).

As discussed above, the veteran had filed his original claim 
for service connection for the residuals of a gunshot wound 
in December 1968.  In February 2003, he filed another claim, 
noting that the RO had committed clear and unmistakable error 
in the 1968 rating decision when it had failed to award a 
separate evaluation for the left chest exit wound scar.  The 
RO issued a decision in August 2003 which found that clear 
and unmistakable had been committed; thus, service connection 
for this scar was awarded, and a noncompensable evaluation 
was assigned effective May 23, 1968.  This evaluation was 
based upon the October 1968 VA examination, which had noted 
the presence of an exit wound but which did not note that it 
was tender or painful, or that it was poorly nourished with 
repeated ulceration.  A 10 percent evaluation was assigned, 
effective February 27, 2003.  This evaluation was based upon 
the June 2003 VA examination which had noted that this scar 
was tender on palpation.

Considering the evidence of record, the Board finds that the 
assignment of a 10 percent disability evaluation for the left 
chest exit wound scar is not warranted.  The findings of the 
October 1968 examination failed to support the assignment of 
a compensable (10 percent) disability evaluation.  It is 
again noted that there was no indicated that the exit would 
was tender or painful or poorly nourished with repeated 
ulceration at that time.  Indeed, the first evidence of a 
tender and painful is not documented until the June 2003 
examination.  The available records do not show any 
complaints of or treatment for this scar between May 1968 and 
June 2003.  There is also no evidence that the scar exceeded 
six square inches, or that it caused any limitation of 
function.  The report of the June 2003 examination indicated 
that the scar measured 12 cm by 5 cm and there is no 
indication that it measured any larger prior to the exam.  In 
other words, the objective evidence does not show that it was 
factually ascertainable prior to February 27, 2003 that the 
veteran was entitled to a 10 percent disability evaluation 
for the left chest exit wound scar.  

Service connection for leukemia

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
leukemia becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service. This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a). 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

Further, according to 38 C.F.R. § 3.309(e) (2005), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of §3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of §3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).

For the purposes of this section, the term "herbicide 
agent" means a chemical in an herbicide used in support of 
the United States and allied military operations in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T 
and its contaminant TCDD; cacodylic acid; and picloram.  
38 U.S.C.A. § 1116(a)(4) (West 2002 & Supp. 2005); 
38 U.S.C.A. § 3.307(a)(6)(i) (2005).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).

In the instant case, there is no indication that the 
veteran's diagnosed leukemia was present in service or within 
one year of service discharge.  The veteran does not contend 
otherwise.  Rather, the objective evidence of record 
indicates that acute myelogenous leukemia (AML) was not 
diagnosed until, at the earliest, 1994.

The veteran has contended that his diagnosed AML is directly 
related to his inservice exposure to herbicides in Vietnam.  
The evidence clearly shows that the veteran served in Vietnam 
during the requisite period; therefore, his exposure to 
herbicides may be presumed.  However, there is no indication 
that the veteran suffers from a disease that can be presumed 
to be related to such exposure.  

The Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat 11 
(1991) (codified at 38 U.S.C.A. § 1116) (the 1991 Act) 
provided for a presumption of service connection for any 
disease that the Secretary determined, based in review of the 
scientific evidence, to be related to herbicide exposure.  In 
making this determination, the Secretary is to rely on 
reports from the National Academy of Sciences (NAS) and all 
other sound medical and scientific information and analyses.  
The statute directs the Secretary to enter into an agreement 
with the NAS to review and evaluate the scientific evidence 
concerning the association between exposure to herbicides and 
each disease suspected of being related to such exposure.  
The NAS is to submit a report to the Secretary at least every 
two years, and within 60 days of receiving the report the 
Secretary must issue proposed regulations determining whether 
a presumption of service connection is warranted for each 
disease covered in the report.  If the Secretary determined 
that a presumption is not warranted, the Secretary shall also 
publish notice of that determination in the Federal Register.

A disease will be presumed to have been caused by herbicide 
exposure if a significant statistical association is shown to 
exist between the occurrence of the disease and herbicide 
exposure.  The factors to be applied in determining whether a 
significant statistical association exists and the standard 
to be applied in evaluating the evidence are described at 
38 C.F.R. § 1.17 (2005).

The veteran submitted a statement from his private physician 
in October 2003.  He indicated that he had treated the 
veteran for the past 10 years.  He had been treated with 
allogenic hematopoietic stem cell transplantation therapy for 
myelodysplastic syndrome which had evolved into acute myeloid 
leukemia.  The physician noted that the myelodysplastic 
syndrome had been associated with exposure to Agent Orange.  
The physician stated that "[w]e feel that it's possible that 
[the veteran's] illness was a result of his tour of duty in 
Vietnam."

In April 2005, the veteran submitted a preliminary study 
which suggested that AML is related to two known toxic agents 
in Agent Orange.  The veteran's representative noted that a 
disease does not have to be presumptive to be service-
connected; rather, service connection can be established with 
medical opinions and treatises.  

After a careful review of the evidence of record, it is found 
that entitlement to service connection for AML has not been 
established.  The veteran has correctly noted that service 
connection can be established for a disease not listed at 
38 C.F.R. § 3.309(e), if it can be shown through medical 
opinions and treatises that a causal connection between the 
conditions of a veteran's service and the disorder is 
justified.  The veteran has submitted a medical opinion and a 
preliminary report from a specialist.  However, the Board 
finds that the medical opinion presented from the veteran's 
private physician is too speculative in nature, noting that a 
connection between the veteran's AML and his herbicide 
exposure was "possible."  The use of language such as 
"possible" makes a statement by an examiner speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus).  
See also Warren v. Brown, 6 Vet. App. 4,6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not" language by a physician is too 
speculative).

The veteran also submitted a preliminary report from a 
specialist which suggested a link between AML and herbicide 
exposure.  However, this report is only preliminary in nature 
and does not meet the rigorous criteria established in 
38 C.F.R. § 1.17 that must be met in order to establish a 
significant statistical association between the development 
of AML and herbicide exposure.  The Secretary, after 
reviewing such studies, had made a medical determination that 
only chronic lymphocytic leukemia was related to herbicide 
exposure.  It was specifically found that all other forms of 
leukemia, to include AML, were not related to such exposure.  
This negative finding of a relationship was based upon a 
large body of scientific evidence which cannot be refuted by 
a single preliminary study.  As a consequence, the veteran 
has not presented evidence to refute the Secretary's finding 
that AML is not etiologically related herbicide exposure.

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for service connection for 
AML.


ORDER

Entitlement to a 10 percent disability evaluation for the 
left chest exit wound scar prior to February 27, 2003, is 
denied.

Entitlement to service connection for leukemia due to 
exposure to herbicide agents (Agent Orange) is denied.


REMAND

The veteran has contended that increased evaluations should 
be assigned to his service-connected left back entrance wound 
scar, thoracotomy scar, and the injury residuals to left 
Muscle Groups II and III. 

The veteran stated at his April 2005 hearing that his 
entrance wound and thoracotomy scars are painful and tender; 
however, this was not the case at the time of the June 2003 
VA examination.  Given that these complaints suggest a 
worsening of his scar residuals, the Board finds that another 
VA examination of these scars would be helpful prior to a 
final determination of these claims.

In regard to the Muscle group injury residuals, the Board 
finds that the VA examination conducted in June 2003 does not 
provide a complete picture of the disability resulting from 
these injuries.  The cardinal signs and symptoms of muscle 
disability described in 38 C.F.R. § 4.56(c) were not fully 
described by this examination.  In addition, it is found that 
this examination did not fully describe whether the objective 
residuals, as noted at 38 C.F.R. § 4.56(d)(4)(iii), were 
present.  Therefore, it is difficult to ascertain from this 
record whether an increased disability evaluation is 
justified.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (CAVC) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of the 
type of information and evidence that was needed to 
substantiate his claim for increased evaluations, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
As this question is involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that an effective date for the award of benefits will be 
assigned if an increased evaluation is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish an effective date.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claims on appeal, as outlined 
by the CAVC in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar.3, 2006).

2.  The veteran should be afforded a VA 
skin examination in order to fully 
evaluate the current nature and degree of 
severity of his service-connected left 
back entrance wound scar and the 
thoracotomy scars.  The claims folder must 
made available to the examiner prior to 
the examination, and the examiner must 
indicate in the examination report that 
the claims folder was so reviewed.  The 
examiner must indicate whether the scars 
are tender and painful on objective 
demonstration or are poorly nourished with 
repeated ulceration.  The examiner should 
also indicate whether the scars cover an 
area or areas exceeding 6 square inches 
(39 sq. cm.).  A complete rationale for 
any opinions expressed must be provided.

The veteran must also be informed of the 
importance of reporting to the scheduled 
examination, and of the consequences of 
failing to so report.  See 38 C.F.R. 
§ 3.655 (2005).

3.  The veteran should be afforded a 
complete VA examination of the injury 
residuals to Muscle Groups II and III in 
order to fully evaluate their current 
nature and degree of severity.  The claims 
folder must made available to the examiner 
prior to the examination, and the examiner 
must indicate in the examination report 
that the claims folder was so reviewed.  
The examination must indicate if the 
veteran has any loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination or 
uncertainty of movement.  See 38 C.F.R. 
§ 4.56(c) (2005).  The examination must 
also indicate whether any of the following 
are present:  ragged, depressed and 
adherent scars indicating wide damage to 
muscle groups in missile track; palpation 
showing loss of deep fascia or muscle 
substance, or soft flabby muscles in wound 
area; muscles that swell and harden 
abnormally in contraction; or tests of 
strength, endurance, or coordinated 
movements compared with the corresponding 
muscles of the uninjured side indicating 
severe impairment of function. The 
examiner must also indicate if any of the 
following are present:  
   (A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.  
   
   (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering in 
an area where bone is normally protected 
by muscle. 
   
   (C) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.
   
    (D) Visible or measurable atrophy.
   
   (E) Adaptive contraction of an opposing 
group of muscles. 
   
   (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.
   
   (G) Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.

A complete rationale for all opinions 
expressed must be provided.

The veteran must also be informed of the 
importance of reporting to the scheduled 
examination, and of the consequences of 
failing to so report.  See 38 C.F.R. 
§ 3.655 (2005).

4.  Once the above-requested development 
has been completed, the veteran's claims 
for increased evaluations for a left back 
entrance wound scar, thoracotomy scars, 
and the injury residuals to left Muscle 
Groups II and III must be readjudicated.  
If any decision remains adverse to the 
appellant, he and his representative must 
be provided with an appropriate 
supplemental statement of the case (SSOC) 
and an opportunity to respond.  The case 
should thereafter be returned to the Board 
for further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


